Citation Nr: 0810631	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-06 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
July 1945.  The veteran is deceased and the appellant is the 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2006, the Board remanded the 
appeal for further development.


FINDINGS OF FACT

1.  A March 1993 rating decision denied entitlement to 
service connection for the cause of the veteran's death.  
That decision was not appealed and is final.

2.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The evidence received since the March 1993 rating decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim, including the 
need to submit new and material evidence, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to submit any further evidence she has 
in her possession that pertains to the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised 
her of the basis for the prior denial as well as the evidence 
needed to establish a disability rating and effective date.  
The claim was last readjudicated in November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claim, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that the disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the disability casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's contentions, service 
treatment records, private medical records, and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO originally denied service connection for the cause of 
the veteran's death in a March 1993 rating decision.  The 
appellant was notified of the decision later that month.  She 
did not appeal.  Thus, the March 1993 decision is final, and 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
VA must review all of the evidence received since the March 
1993 rating decision to determine whether the claim may be 
reopened.  See Hickson, 12 Vet. App. at 251.  

In her attempt to reopen her claim, the appellant has 
submitted numerous VA and private medical records, the 
veteran's service treatment records and letters from private 
physicians.  Of note, a December 1992 letter from Dr. B. 
states that the veteran's depression and post-traumatic 
stress disorder played a role in his failure of health.  The 
Board observes, however, that this is a duplicate of a letter 
that was previously submitted and considered in the March 
1993 rating decision.  As such, the evidence is not new.  
Similarly, the Board notes that many of the other medical 
records and letters, as well as the service treatment 
records, submitted by the appellant in conjunction with this 
appeal were also previously of record and are therefore not 
new.  

As for the evidence that was not previously of record, and 
therefore new, it is not material because it does not tend to 
show that the veteran's service-connected anxiety reaction 
caused or contributed substantially or materially to cause 
his death.  Rather, the evidence only shows treatment for 
conditions during his lifetime.  In addition, the evidence 
fails to show that the veteran's other service-connected 
disability, that of residuals of frozen feet, contributed 
substantially or materially to cause his death.  Lastly, the 
evidence fails to show that any disability of service origin 
contributed substantially or materially to cause the 
veteran's death.  In this regard, while the records show 
treatment of pulmonary fibrosis, which caused the veteran's 
death, none of the new evidence indicates that disorder is 
etiologically related to service.

Given the above, the Board finds that the evidence added to 
the record since the March 1993 rating decision is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  In the absence of competent medical evidence 
suggesting a link between a disability of service origin and 
the cause of death, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


